MEMORANDUM **
Eliah Chernabaeff appeals the judgment entered following his jury trial conviction for importation of 17.12 kilograms of marijuana, in violation of 21 U.S.C. §§ 952 and 960, and possession of marijuana with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Chernabaeff contends that the district court erred in denying his motion to dismiss the indictment because §§ 841, 952 and 960 are facially unconstitutional under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). This contention is foreclosed by our recent decisions in United States v. Buckland, 289 F.3d 558 (9th Cir.) (upholding the constitutionality of § 841 after Apprendi), cert. denied, — U.S.-, 122 S.Ct. 2314, 152 L.Ed.2d 1067 (2002), and United States v. Mendoza-Paz, 286 F.3d 1104, 1109-1110 (9th Cir.2002) (concluding that § 960 is not facially unconstitutional).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.